Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  The application (i.e., 17/217,621) filed on 03/30/2021, which is a reissue of application 16/377,724 (U.S. Patent No. 10,585,492 B2, published 03/10/2020).

Claims 1-20 were initially pending in the application.  A preliminary Amendment to the Claims was filed concurrently with the application on 03/30/2021.  By way of the preliminary Amendment to the Claims, claims 1-20 were amended.  Said preliminary Amendment to the Claims has been entered and made of record.  Therefore, claims 1-20 are currently pending in the application.  Claims 1 and 14 are independent claims.

A preliminary Amendment to the Specification was also filed concurrently with the application on 03/30/2021.  Said preliminary Amendment to the Specification has been entered and made of record.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,585,492 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 has been considered by the Examiner.

Applicant Information
The Examiner notes that the Applicant information in the instant reissue application is not up-to-date.  For example, the most recent Filing Receipt (06/24/2021) indicates the Applicant as “Atheer, Inc.”  However, the current Applicant (see: Reel/Frame: 058962/0067) appears to be “West Texas Technology Partners, LLC.”

The updated ADS should be accompanied by a Request for a Corrected Filing Receipt.

Specification
The disclosure is objected to because of the following informalities:  The preliminary Amendment to the Specification improperly states that application 16/377,724 was, “filed on June 05, 2017.”  Application 16/377,724 was actually filed on April 08, 2019.  
Appropriate correction is required.

Claim Rejections - 35 USC § 251
The Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Reissue Declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based.  The error indicated in the Reissue Declaration is stated as, “Grammatical errors.”  As noted in MPEP 1402, “the error upon which a reissue is based must be one which causes the patent to be ‘deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent.’  Thus, an error under 35 U.S.C. 251 has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which 

Claims 1-20 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office Action.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Representative independent claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14, respectively, of copending Application No. 17/377,051 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of copending Application No. 17/377,051 contain every element of claims 1 and 14 of the instant application and thus anticipate the claims of the instant application.  Claims 1 and 14 of the instant application therefore are not patentably distinct from the copending Application claims and as such are unpatentable over obvious-type double patenting.  An application claim is not patentably distinct from a copending Application claim if the application claim is anticipated by the copending Application claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Using independent claim 1 as a representative example, the claim recites the limitations, “identifying at least one: a stimulus…in response to the stimulus…executing…and outputting.” 
The limitations of “identifying”, “in response to”, and “executing”, as drafted, are at best machine operations that, under their broadest reasonable interpretation (e.g., see: Lamberty ‘492 patent: column 11, lines 1-38: “the first and second domains…are logical constructs, so also is the bridge”), cover performance of the limitations in the mind but for the recitation of generic computer components (e.g., a processor).  That is, other than reciting “a processor” in some of the dependent claims, nothing in the claim precludes the operation of said limitations from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional limitation of “outputting at least a portion of the first domain.”  The additional “outputting” limitation is recited at a high-level of generality, and at best amounts 
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of  “outputting at least a portion of the first domain” at best amounts to no more than using generic computer components and is merely considered an insignificant extra-solution activity (i.e., outputting data) to the judicial exception.  Applying an exception using generic computer components cannot provide an inventive concept.  Thus, the claim is not patent eligible.
Dependent claims 2-13 are at least rejected based on their dependency from independent claim 1.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
stimulus initiating in a first domain and terminating in a second domain substantially distinct from said first domain…the stimulus initiating in the second domain and terminating in the first domain…the stimulus being substantially entirely in the first domain…the stimulus being substantially entirely in the second domain” (emphasis added).  Therefore, outside of the single stimulus, it is unclear what else could be identified by the claimed method.
Additionally, claim 1 recites the limitation “the entity” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in lines 14, 15, 20, and 22 of claim 1 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the limitation “entirely” in the claim has been rendered indefinite by the use of the term “substantially.” 
Claims 2-13 are similarly rejected at least based upon their dependency from independent claim 1.
Claim 2 recites the limitation “an entity” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “an entity” in claim 2 is the same as “the entity” in claim 1 or if it is a different entity. 
Claim 11 recites the limitation “the processor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 is indefinite because the term “substantially” in lines 15, 16, 21, and 23 of the claim is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the limitation “entirely” in the claim has been rendered indefinite by the use of the term “substantially.” 
Claims 15-20 are similarly rejected at least based upon their dependency from independent claim 14.
Claim 20 recites the limitation, “the content is resolved with a second configuration to the at least one second viewer.”  However, claim 20 depends directly from claim 19, which at least recites, “the content…is not resolved to at least one second viewer.”  Therefore, in claim 20, it is unclear how the content of the second domain is in a state where it is simultaneously not resolved and resolved to the at least one second viewer.





Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992






/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992